946 F.2d 899
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William A. MEYER, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary, of Health and Human Services,Defendant-Appellee.
No. 90-15958.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 16, 1991.*Decided Oct. 18, 1991.

Before ALARCON, BOOCHEVER and T.G. NELSON, Circuit Judges.


1
ORDER**


2
The order of the district court is affirmed for the reasons set forth in the district court's memorandum dated April 11, 1990, granting summary judgment in favor of the Secretary of Health and Human Services and denying summary judgment for William A. Meyer.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3